                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                8:14CR409

       vs.
                                                        MEMORANDUM AND ORDER
EMMANUEL CHAPLAIN

                        Defendant.


       This matter is before the Court on the Defendant’s Motion for Extension of Time

to File Appeal, ECF No 391, and his “Requesting for a Certificate of Appealability,” ECF

No. 392.     The Defendant seeks an extension of time in which to appeal from the

Memorandum and Order, ECF 388, and Judgment, ECF No. 389, denying his Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (“§ 2255 Motion").

       Before the Defendant may appeal the denial of his § 2255 Motion a “Certificate of

Appealability” must issue.       Pursuant to the Antiterrorism and Effective Death Penalty

Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (“AEDPA”), the right to appeal the

denial of a § 2255 motion is governed by the certificate of appealability requirements of

28 U.S.C. § 2253(c). 28 U.S.C. § 2253(c)(2) provides that a certificate of appealability

may issue only if the applicant has made a substantial showing of the denial of a

constitutional right:

       (c)(1) Unless a circuit justice or judge issues a certificate of appealability,
       an appeal may not be taken to the court of appeals from–

               ....

                        (B) the final order in a proceeding under section 2255.
       (2) A certificate of appealability may issue under paragraph (1) only if the
       applicant has made a substantial showing of the denial of a constitutional
       right.

       (3) The certificate of appealability under paragraph (1) shall indicate which
       specific issue or issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c).

       A “substantial showing of the denial of a constitutional right” requires a

demonstration “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were “‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 &

n.4 (1983)).

       The Court carefully considered the issues raised in the Defendant’s § 2255

motion. For the reasons set forth in the Court’s previously issued Memorandum and

Order, ECF 388, denying the Defendant’s § 2255 motion, the Court concludes that the

Defendant has not made a substantial showing of the denial of a constitutional right as

required by 28 U.S.C. § 2253(c).

       Regarding the Defendant’s Motion to Extend Time to File an Appeal, ECF No.

391, Rule 11(b) of the Federal Rules Governing § 2255 Proceedings provides that

“Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered

under these rules.” F.R.A.P. 4(a)(5)(A) permits a district court to extend the time to file

a notice of appeal if:   “(i) a party so moves no later than 30 days after the time

prescribed by this Rule 4(a) expires; and (ii) regardless of whether its motion is filed

before or during the 30 days after the time prescribed by this Rule 4(a) expires, that


                                            2
party shows excusable neglect or good cause.”         F.R.A.P. 4(a)(5)(C) provides: “No

extension under this Rule 4(a)(5) may exceed 30 days after the prescribed time or 14

days after the date when the order granting the motion is entered, whichever is later.”

      The Defendant’s Motion to Extend Time to File an Appeal, ECF No. 391, was

filed fourteen days after the entry of Judgment, denying his § 2255 Motion. The Court

will grant the Defendant’s Motion to Extend Time to File an Appeal, and the Defendant

may file a Notice of Appeal on or before October 30, 2018.

      IT IS ORDERED:

      1.     The Defendant’s Motion for Certificate of Appealability, ECF No. 392, is

             denied;

      2.     The Defendant’s Motion to Extend Time to File an Appeal, ECF No. 391,

             is granted;

      3.     The Defendant may file a Notice of Appeal from the Court’s Memorandum

             and Order, ECF No. 388, and Judgment, ECF No. 389, denying his §

             2255 Motion, ECF No. 386, on or before October 30, 2018; and

      4.     The Clerk is directed to mail a copy of this Memorandum and Order to the

             Defendant at his last known address.

      Dated this 9th day of October, 2017.

                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Chief United States District Judge




                                             3
